 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

MELISSA RUSHING                                                  PLAINTIFF

VS.                                  CIVIL ACTION NO. 3:18CV511TSL-RHW

MISSISSIPPI DEPARTMENT OF CHILD
PROTECTION SERVICES; JESS DICKINSON,
IN HIS INDIVIDUAL AND OFFICIAL CAPACITIES;
DANA SPIERS, IN HER INDIVIDUAL CAPACITY;
PAMELA CROSS, IN HER INDIVIDUAL CAPACITY;
TRACY MALONE, IN HER INDIVIDUAL CAPACITY;
AND KRIS JONES, IN HER INDIVIDUAL CAPACITY                     DEFENDANTS


                     MEMORANDUM OPINION AND ORDER

      Plaintiff Melissa Rushing was terminated from her employment

with defendant Mississippi Department of Child Protection Services

(MDCPS) in February 2018.     Following her termination, she

commenced the present action against MDCPS and MDCPS Commissioner

Jess Dickinson, in his individual and official capacities, and

against MDCPS employees Dana Spiers, Pamela Cross, Wendy Bryant,

Tracy Malone and Kris Johnson, in their individual capacities, for

alleged violations of her right to free speech under the First

Amendment of the United States Constitution; for wrongful

discharge in violation of state law; and for alleged violation of

Mississippi’s Whistleblower Protection Act, Miss. Code Ann.
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 2 of 28




§ 25-9-173 et seq.1    The case is presently before the court on

defendants’ motion for summary judgment, pursuant to Rule 56 of

the Federal Rules of Civil Procedure.       Plaintiff has responded to

the motion, and the court, having considered the memoranda of

authorities, together with attachments, submitted by the parties,

concludes that defendants’ motion is well-taken and should be

granted.

     Facts

     Rushing first became employed by MDCPS in 2008 as a front-

line foster care worker and eventually was assigned to the

investigations unit, where she worked investigations and

prevention cases.     She left work in early 2016 due to medical

issues but was re-employed in November 2016, as a foster care

supervisor (Area Social Work Supervisor, or ASWS) in CPS’s Pearl

River County office.    In that position, she was under the direct

supervision of defendant Dana Spiers, Regional Social Work

Supervisor, and Pamela Cross, Regional Social Work Director.

Defendant Wendy Bryant was Deputy Director of Field Operations-

East, whose oversight responsibilities included Pearl River

County.



     1
          Rushing originally also asserted claims for violation of
the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.,
Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and
sections 11 and 13 of Article III of the Mississippi Constitution.
She has advised that she is not pursuing these claims.

                                     2
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 3 of 28




     Rushing’s second stint with CPS was marked by ongoing

conflict with her supervisors.      Spiers and Cross regularly

criticized/counseled her for disregarding directives and for

actions (or inaction) which they claimed violated established

protocol and/or CPS policy.     In January 2017, for example, Spiers

counseled Rushing for failing to consult with her before returning

a foster child to the mother’s custody (in violation of a protocol

Spiers had recently implemented with Cross’s approval) and for her

alleged disregard of safety concerns relating to the placement.

In February, Spiers noted that Rushing had recommended to the

Youth Court that custody be returned to a mother fifty-three days

into a ninety-day trial home visit, in violation of Agency policy.

     In March 2017, after Rushing contacted Cross about taking

custody of a child, claiming she had not been able to get in touch

with Spiers, Cross purportedly learned that, in fact, not only had

Rushing been in communication with Spiers via text but also that

she had failed to disclose that the child’s grandmother was a

possible placement.    When Cross raised these issues with Rushing,

Rushing reportedly responded that Spiers was on a “power trip” and

said she was going to transfer to another office.

     Another incident occurred in March in which Rushing, while

attending a multidisciplinary team meeting, got in a heated verbal

exchange with a sheriff’s deputy.        The officer reportedly

complained to Spiers that Rushing was rude and had an attitude.


                                     3
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 4 of 28




Rushing also complained about the officer’s conduct, not only to

Spiers, but also to the Pearl River County Youth Court; Judge

Richelle Lumpkin, who was later said by Cross to have been

outraged, called a meeting between CPS and law enforcement.             Cross

advised Rushing that it was not appropriate for her to have

addressed this issue to the judge; rather, this was for Spiers

and/or Cross to handle, and Rushing had overstepped.

     In fact, as reflected in text messages and email exchanges,

Cross and Spiers were concerned that Rushing was sharing too much

information with Judge Lumpkin.      For example, in April, after the

court contacted Spiers to schedule a meeting to discuss concerns

over CPS’s decision to promote Cory Dedual to a supervisory

position as ASWS, Spiers told Cross she suspected Rushing had

contacted Judge Lumpkin about Dedual’s pending promotion.             Around

the same time, after the court had ordered supervised visits with

a father and approved a plan for family reunification, Spiers and

Cross directed Rushing to change the plan from reunification to

“adoption and [durable legal custody] due to aggravated

circumstances” and admonished her for failing to read the case

history, which reflected that the father had pending felony

charges in Hancock County for sexual abuse of his children.

Shortly after their discussion, Judge Lumpkin summoned Cross,

Spiers and Dedual for a meeting and chastised them for not

informing her of the father’s pending criminal charges.          Cross


                                     4
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 5 of 28




wanted Rushing terminated in connection with this incident.           She

reported to Bryant what had transpired, and expressed she was

“highly suspicious” that Rushing had shared information with the

court about their discussions with her and believed that was why

the judge had “blasted” them.      Cross wrote, “I don’t trust her,

she’s very manipulative, & doesn’t care whom she hurts to get her

way.       Are you sure we can’t terminate her instead of a write-up

with a review/feedback?”2

       On May 5, Cross and Spiers verbally counseled her regarding a

litany of issues, including but not limited to leaving the office

without Spiers’ permission; misrepresenting facts (relating to the

March custody issue); failing to have regular, scheduled and

documented staffings with her workers; and becoming involved in

another ASWS worker’s case, resulting in the “undoing” of a

placement that had been previously worked out by Spiers and the

other ASWS.      In a lengthy written (and somewhat sarcastic)

response, Rushing maintained she had done nothing that was

inappropriate.      She complained that the problem was Spiers, who

was routinely absent from work and could not be reached by phone

or otherwise.      Rushing maintained that she was a “great leader”

who was regularly complimented for doing a “great job” by everyone


       2
          Rushing contends that Spiers and Dedual were assigned
that particular case at the relevant time and that they, not she,
were responsible for having approved visitation and reunification.
She states that she was concerned about these issues and reported
them to the judge.

                                     5
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 6 of 28




else and was “tired of constantly being told I’m doing things

wrong by” Cross and Spiers.     She closed by asking how to file a

formal grievance against Cross and Spiers.        Two days later,

Rushing sent an email to the human resources department, under the

subject heading “harassment and hostile work environment”,

complaining she was “having issues” with Cross and Spiers, all

because she had “questioned the role of the regional supervisor

and the ‘protocol’ that [Spiers] [had] forced onto the office”.

She wrote that Cross had tried to get her discredited with the

court (by telling the judge she was a liar) and that under Spiers,

she had no freedom; she had to have permission even to go to

lunch.

     Rushing continued to complain that she was being treated

unfairly.   In late May, she sent Cross an email questioning

Spiers’ choice of ASWS Dedual instead of her to act as Spiers’

proxy over investigations while Spiers was out of town, stating:

     I continue to be treated this way. I am a great
     supervisor. ... You keep telling me I’m supposed to
     trust you, but you continue to show me that you don’t
     trust me in any capacity. So what is the reason this
     time? Is it because I made a compliant [sic] against
     you and Dana?

     In June, Rushing discovered that one of her subordinates,

Wenona Mellott, had submitted to CPS a false voucher for payment

of hotel expenses.    She questioned Mellott, who admitted the

voucher was false and explained she had been directed by Dedual to



                                     6
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 7 of 28




sign the false voucher.3    Rushing confronted Dedual at the Pearl

River County Courthouse in the presence of a court-appointed

guardian ad litem, Christine Holcomb, whom Rushing had asked to be

present as a witness.    When Rushing and Dedual subsequently

reported the incident to Spiers, Spiers chastised Rushing for

having involved the guardian ad litem as “this was a personnel

issue that should never have been discussed with anyone outside of

the agency....”    Spiers reported the incident to Cross – the false

voucher as well as Rushing’s having disclosed private personnel

matters to the guardian ad litem.        Cross, in turn, reported it to

Bryant, along with a recommendation that Rushing be issued a

written reprimand, to be maintained in her personnel file, for

“breach of agency security or confidentiality”.        Bryant, though,

decided on verbal counseling rather than a formal reprimand.

Dedual and Mellott were also counseled for their misconduct.

     Meanwhile, Cross reported to Bryant additional issues

concerning child safety.     On June 16, she informed Bryant that

Spiers had just taken custody of a two-week old from a mother

whose other child had been removed due to unstable living

conditions.   Cross reported that although the mother was nine

months pregnant and still unstable, Rushing had closed the case a


     3
          It appears that Dedual had stayed at the hotel on
legitimate CPS business but because she did not want to have to
share a room, which CPS policy would have required, she put
Mellott’s name on the hotel voucher (even though Mellott was not
present) so that she could have a room to herself.

                                     7
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 8 of 28




few days prior to the infant’s birth without consulting Spiers or

Cross.    Reports of continuing domestic abuse following the birth

culminated in CPS’s taking custody of the infant.         Cross expressed

to Bryant that if no action was taken to address these issues,

Rushing “will continue to do whatever she wishes, regardless of

policy, practice or safety of children.       She will continue to

think she is untouchable and eventually a child is going to be

hurt or die.”   Cross suggested as one option that they could write

up Rushing for insubordination or leaving the work site without

permission, which might cause her to “straighten up for a little

while.”   She suggested, as another option, that they could put her

on “special assignment in Hancock County”, which would “stop

conduct between Dana & Melissa, get Melissa out of court drama in

[Pearl River], [and] [Hancock County Youth Court] Judge Deano will

not tolerate Melissa’s lack of urgency for safety.”         She wrote

that “the court in PR might get mad but maybe we can portray it to

Melissa as stevia needed in Hancock.”       Cross added that they could

“make her intake ASWS” for both counties, so she would have

“limited case decision making”, and noted that by being in Hancock

County, Rushing would “not have information to share with PR

Court.”

     Bryant evidently determined that no action would be taken at

that time.   However, following a September 27, 2017 incident in

which Rushing failed to timely respond to a report of rape of a


                                     8
 Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 9 of 28




thirteen-year old girl, Cross recommended to Bryant, yet again,

that Rushing be suspended pending termination, or that she at

least be put on “special assignment as Regional Intake ... to

limit her case decision making.”         Bryant approved the latter

request; Rushing was transferred to Hancock County and specially

reassigned for ninety days as an intake officer for Pearl River

and Hancock Counties, effective October 2, 2017.4

     In the meantime, in September, prior to her transfer,

plaintiff had sent a letter, anonymously, to various state

officials – including “the judges, board of social workers, the

governor and lieutenant governor, state senators and

representatives, and the justices of the supreme court” –

expressing concerns that “the workers of Pearl River County Child

Protection Services” had relating to “the incompetence of

leadership” in the Pearl River County CPS office.         This letter,

which she titled “A Call to Action”, accused supervisors – namely,

Spiers, Cross and Dedual – of lying to clients, forging documents,

stealing from CPS, and endangering the safety of children by

serious neglect of duty.

     Following her “special assignment” to Hancock County, Rushing

returned to the Pearl River County CPS office but was not



     4
          It appears from documents in the record that CPS’s human
resources department, at this same time, had prepared a notice of
termination, which CPS had planned to serve on Rushing.   That
plan was evidently abandoned.

                                     9
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 10 of 28




permitted to resume her role as supervisor and instead, continued

to perform the intake function.     In late December, Rushing called

and emailed requesting an appointment with Commissioner Dickinson

to discuss concerns that she felt had not been adequately

addressed by Cross, Bryant, or by human resources.        He promptly

returned her call and listened to her concerns, which, as she

subsequently related in a January 3, 2018 email to Commissioner

Dickinson, were that Cross would not let her supervise people and

yet gave less-qualified persons supervisory responsibilities; that

Cross’s ostensible concerns regarding her decisionmaking, which

Cross gave as the reason for refusing to return her supervisory

function, were unfounded; and that Cross was requiring her to do

regional work without compensating her for such work.         In this

email, Rushing wrote that Cross, Spiers and Bryant were “covering

up major issues in Pearl River County” and were “continuing to lie

and cover up misdeeds.”    Two days later, she sent another email to

Commissioner Dickinson complaining that Cross was being

unreasonable with respect to her job duties, including not

allowing her to supervise workers, and requesting an appointment

to discuss her concerns.    Rushing concluded, stating, “I love

working for this agency but I’m tired of being retaliated against

for whistle blowing on others.”

     Rushing was discharged on February 22, 2018.        Defendants

maintain in this action that Bryant, with Dickinson’s approval,


                                    10
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 11 of 28




made the decision to terminate because Rushing, in violation of

CPS policy, had communicated agency matters to persons outside the

agency without authority to do so and because, when questioned

about this communication, had lied and denied having made the

communication.   Specifically, in January or February, Rushing

telephoned Judge Lumpkin and left the following voicemail:

     Hey, Judge Lumpkin, this is Melissa. If you can, please
     give me a call back. I just found out, um, Tequila is
     leaving the region entirely. Um, Pam is pushing state
     office to put Dana back immediately, and my bookkeeper
     is leaving and going to another region too because she
     can’t handle it. So, I just wanted to keep you in the
     loop. Alright. Bye.

Judge Lumpkin sent Dickinson an audio copy of this voicemail,

which he, in turn, gave to Bryant to investigate.        Bryant and

Tracy Malone, Deputy Director of Field Operations, called Rushing

and asked whether she had communicated agency personnel matters to

Judge Lumpkin.   According to defendants, she denied leaving the

voicemail and was therefore terminated both for the improper

communication and for her dishonesty.

     For her part, Rushing disputes defendants’ claim that she was

terminated because of this voicemail, or because she purportedly

lied about the voicemail, a charge which she denies.5        Rather, she

contends she was first reprimanded, and then transferred and

demoted, and ultimately fired, in violation of the First



     5
          Rushing does not deny that she left the voicemail; she
does deny that she lied about having done so.

                                    11
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 12 of 28




Amendment, for engaging in protected speech and/or for

whistleblowing, in violation of the Mississippi Whistleblower

Protection Act; and that she was wrongfully terminated for

reporting her co-workers’ criminal activity.       Defendants have

moved for summary judgment on all of these claims.

     Summary Judgment Standard

     Rule 56(a) provides that “[t]he court shall grant summary

judgment if the movant shows that there is no dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed. R. Civ. P. 56(a).     On a summary judgment motion,

the moving party must initially “demonstrate the absence of a

genuine issue of material fact.”      Celotex Corp. v. Catrett, 477

U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).         Once the

moving party meets its burden, the burden shifts to the nonmovant,

“who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists” and that

summary judgment should not be granted.       Norwegian Bulk Transp.

A/S v. Int'l Marine Terminals P’ship, 520 F.3d 409, 412 (5th Cir.

2008).   A party opposing a properly supported motion for summary

judgment may not rest upon mere allegations or denials in a

pleading, and unsubstantiated assertions that a fact issue exists

will not suffice.   Celotex, 477 U.S. at 323.      Instead, “the

nonmoving party must set forth specific facts showing the

existence of a ‘genuine’ issue concerning every essential


                                    12
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 13 of 28




component of its case.”    Morris v. Covan World Wide Moving, Inc.,

144 F.3d 377, 380 (5th Cir. 1998).

     In considering a motion for summary judgment, all reasonable

inferences to be drawn from both the evidence and undisputed facts

are to be viewed in the light most favorable to the nonmoving

party.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587-88, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986).           “If

the record, viewed in this light, could not lead a rational trier

of fact to find” for the nonmovant, then summary judgment is

proper.    Kelley v. Price-Macemon, Inc., 992 F.2d 1408, 1413 (5th

Cir. 1993) (citing Matsushita, 106 S. Ct. at 1351). On the other

hand, if “the factfinder could reasonably find in [the

nonmovant's] favor, then summary judgment is improper.”         Id.

     First Amendment

     The First Amendment to the United States Constitution

protects a public employee’s right, under certain circumstances,

to speak as a citizen on matters of public concern.         Davis v.

McKinney, 518 F.3d 304, 311 (5th Cir. 2008) (citing Pickering v.

Bd. of Educ., 391 U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed. 2d 811

(1968)).   The Supreme Court has held that “[e]ven though

[individuals] work for the Government, they have not relinquished

‘the First Amendment rights they would otherwise enjoy as citizens

to comment on matters of public interest.’”       United States v.

Nat'l Treasury Emp. Union, 513 U.S. 454, 465, 115 S. Ct. 1003, 130


                                    13
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 14 of 28




L. Ed. 2d 964 (1995).    The law seeks to strike a balance between

the interests of an employee, as a citizen, in commenting upon

matters of public concern, and the interest of the State, as an

employer, in promoting the efficiency of the public services it

performs.   Garcetti v. Ceballos, 547 U.S. 410, 420, 126 S. Ct.

1951, 164 L. Ed. 2d 689 (2006) (citing Pickering, 391 U.S. at 568,

88 S. Ct. 1731).   “So long as employees are speaking as citizens

about matters of public concern, they must face only those speech

restrictions that are necessary for their employers to operate

efficiently and effectively.”     Id. at 419 (citing Connick v.

Myers, 461 U.S. 138, 147, 103 S. Ct. 1684, 75 L. Ed. 2d 708

(1983)).

     To establish a § 1983 claim for employment retaliation

related to speech, “a plaintiff-employee must show: (1) he

suffered an adverse employment action; (2) he spoke as a citizen

on a matter of public concern; (3) his interest in the speech

outweighs the government's interest in the efficient provision of

public services; and (4) the speech precipitated the adverse

employment action.”    Nixon v. City of Houston, 511 F.3d 494, 497

(5th Cir. 2007) (internal quotation marks and citation omitted).

     Rushing alleges she experienced actionable retaliation in

violation of the First Amendment for engaging in protected speech.

Specifically, she contends she engaged in protected speech “when

she told the Youth Court about a CPS supervisor’s fraud in


                                    14
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 15 of 28




obtaining a hotel room” and was retaliated against as a direct

result.   She further asserts that defendants, in retaliation for

her Call to Action letter,6 transferred her to Hancock County and

stripped her of her supervisory function, and ultimately,

terminated her.7   Plaintiff’s First Amendment claim relating to

the incident in which she was counseled for discussing

confidential personnel matters in the presence of the guardian ad

litem fails as a matter of law both because the undisputed facts

establish that she did not suffer an adverse employment action as




     6
          In addition to her Call to Action letter, Rushing sent
an anonymous letter in the fall of 2017 to the court monitor in
Johnson, et al. v. Barbour, et al., 3:04CV251-TSL-FKB (S.D.
Miss.), claiming that the “recent report regarding MDCPS workload
standards is a fraud.” Defendants have undertaken to demonstrate
in their motion that no adverse action was taken against Rushing
for having sent this letter. However, Rushing does not assert,
either in her complaint or in her response to defendants’ motion,
that this letter is a basis for any of her causes of action
herein.
     7
          Rushing also vaguely argues she was retaliated against
because of “communications with the [Youth Court]”, communications
which she contends defendants have admitted were protected speech.
In this vein, she does point to evidence which suggests that
Spiers and Cross were vexed by what they perceived as her constant
tattling to the judge about various matters, e.g., Dedual’s
promotion, the sheriff’s deputy’s alleged angry outburst, and the
sexual assault indictments in the case where the court had ordered
reunification. But other than her putative report of fraud by
Mellott and Dedual, Rushing has not identified any specific
communication with the Youth Court that would constitute protected
speech. And, contrary to her contention, defendants have not
admitted that her communications with the Youth Court amounted to
protected speech. See infra n.10.

                                    15
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 16 of 28




a result of such speech and because her speech, considered in

context, was not protected.8

     While “[f]ormal reprimands ... qualify as adverse employment

actions and, when given in retaliation for First Amendment

activity, are actionable,” Colson v. Grohman, 174 F.3d 498, 511

(5th Cir. 1999) (internal quotation marks and citation omitted),

the Fifth Circuit has held that “false accusations, verbal

reprimands, and investigations [are] not actionable adverse

employment actions,” id. (internal quotation marks and citation

omitted).   Here, Cross did recommend that Rushing receive a formal

written reprimand for having involved the guardian ad litem in a

private personnel matter, but Bryant rejected that recommendation.

As a result, Rushing was only verbally counseled on the importance

of maintaining confidentiality of agency personnel matters.           No

further action was taken in relation to the incident and nothing

was placed in her personnel file to reflect any misconduct or

disciplinary action.    In this regard, therefore, she did not

suffer an adverse employment action.

     Moreover, in the context of this incident, Rushing did not

engage in protected speech.     In evaluating whether speech is

protected, the court must decide whether the employee spoke as an


     8
          It is for the court to “determine whether the employee's
speech can be ‘fairly characterized as constituting speech on a
matter of public concern.’” Branton v. City of Dallas, 272 F.3d
730, 739 (5th Cir. 2001) (quoting Connick v. Myers, 461 U.S. 138,
146, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983).

                                    16
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 17 of 28




employee or as a private citizen.        On this issue, the Supreme

Court held in Garcetti that “when public employees [speak]

pursuant to their official duties, [they] are not speaking as

citizens....”   547 U.S. at 417, 126 S. Ct. 1951.       “Such ‘job-

required speech is not protected,’ even when it irrefutably

addresses a matter of public concern.”       Anderson v. Valdez, 845

F.3d 580, 593 (5th Cir. 2015) (quoting Williams v. Dallas Indep.

Sch. Dist., 480 F.3d 689, 692-93 (5th Cir. 2007)).        Interpreting

this requirement, the Fifth Circuit has held that “a public

employee’s speech is made pursuant to his official duties when

that speech is made ‘in the course of performing his employment,’

whether or not that speech was specifically demanded of him.”         Id.

at 595 (quoting Williams, 480 F.3d at 694).       In determining

whether speech was made as a private citizen or in the course of a

public employee’s job duties, courts consider the employee’s job

description, whether the speech concerned the speaker’s

employment, whether the speech was made internally or to an

external party or entity, and whether the speech stemmed from

special knowledge gained by virtue of employment with a public

entity.   See Elizondo v. Parks, 431 F. App'x 299, 303 (5th Cir.

2011) (per curiam).    Where “a public employee raises complaints or

concerns up the chain of command at his workplace about his job

duties”, those complaints and concerns are made in accordance with

one’s job duties.   Davis, 518 F.3d at 313.      Importantly, when


                                    17
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 18 of 28




determining whether speech is protected, the court’s primary focus

is not the content of the speech but “the role the speaker

occupied when he said it”.     Benes v. Puckett, 602 Fed. Appx. 589,

593 (5th Cir. 2015) (per curiam)(citing Garcetti, 547 U.S. at

420-21, 126 S. Ct. 1951).

     Although it was not Rushing’s job to ferret out fraud or

misconduct, once she became aware that her subordinate had

participated in the submission of a fraudulent travel voucher, she

was duty-bound to address and report the issue.        Clearly, had she

questioned Mellott and Dedual about the false travel voucher

without involving the guardian ad litem, her speech would not be

protected, notwithstanding that it may have been on a matter of

public concern.9   Rushing argues, though, that what was protected

was her report of Mellott’s and Dedual’s misconduct “to the court”

or “Youth Court officials”, i.e., to the guardian ad litem.           Her

premise is mistaken, however, for contrary to Rushing’s

characterization, her confronting Mellott and Dedual with the

guardian ad litem present cannot reasonably be said to have been a

report of anything to the court or court officials.         Guardians ad

litem are private individuals appointed by a court to represent

the best interests of children, see Miss. Code Ann. § 43-21-121;


     9
          Cf. Anderson v. Valdez, 845 F.3d 580, 599 (5th Cir.
2016) (“Speech which discloses any evidence of corruption,
impropriety, or other malfeasance on the part of ... officials, in
terms of content, clearly concerns matters of public import.”)
(internal quotation marks and citation omitted).

                                    18
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 19 of 28




they are not “court officials”, cf. Cokley v. Barriga, No.

SA-14-CV-945-XR, 2014 WL 5469834, at *2 (W.D. Tex. Oct. 28, 2014)

(“Courts have ... [held] that guardians and attorneys ad litem are

not state actors merely by their positions or because a court

appoints them.”) (citing cases).      Furthermore, Rushing’s purpose

in requesting the guardian ad litem’s presence was not to report

misconduct of CPS employees to the court, or for that matter, even

to the guardian ad litem.     Rather, she wanted the guardian ad

litem to be present solely to witness her conversation so that no

one could later misrepresent anything she said.        According to

Rushing, because Cross and Spiers had a history of treating her

unfairly, including by falsely accusing her of misrepresenting

facts, she asked the guardian ad litem to be in the room when she

questioned Mellott and Dedual because she “needed a witness to the

situation at hand” and “thought of [the guardian ad litem] as a

neutral person”; there had “been a lot of tension and

miscommunication in our office”, she stated, and she “didn’t want

this too to be miscommunicated.”      By her own admission, then, her

singular interest in having the guardian ad litem present was her

personal interest in protecting her own employment.         Her speech,

in this context, was not as a citizen but rather as an employee

and hence was not protected under the First Amendment.

     Rushing next asserts that she was transferred and demoted (by

being stripped of her supervisory duties), and was eventually


                                    19
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 20 of 28




terminated, in retaliation for the Call to Action letter she sent

to various public officials in September 2017.        For purposes of

their motion, defendants do not deny that the Call to Action

letter constituted protected speech, nor do they deny that

Rushing’s interest in commenting on the matters of public concern

in that letter outweighed CPS’s interest in promoting efficiency.10

They contend, though, that Rushing’s First Amendment claim based

on the letter fails on the causation element.11       She cannot sustain

her burden to show that the letter precipitated any adverse

employment action, they argue, because the uncontroverted record

evidence establishes that, in fact, no defendant was actually

aware that she was the author of this letter until after she

commenced this litigation.

     Rushing did not sign the Call to Action letter; she sent it

anonymously.   She did not send it to Bryant, who made the final



     10
          Defendants have conceded only that for purposes of this
motion, the Call to Action letter constituted or contained
protected speech and that plaintiff’s interest in commenting on
the matters set forth in this letter outweighed the Agency’s
interest in promoting efficiency. Although Rushing purports to
believe otherwise, defendants have not conceded that she otherwise
engaged in protected speech.
     11
          Defendants have also argued that transfer was merely
“administrative” and was not an adverse employment action.
Clearly, however, given that she was relieved of her supervisory
duties, there is at least an issue of fact as to whether this was
a demotion and hence an adverse employment action. See Serna v.
City of San Antonio, 244 F.3d 479, 483 (5th Cir. 2001) (adverse
employment action includes discharge, demotion, refusal to hire or
promote, or reprimand) (citations omitted).

                                    20
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 21 of 28




transfer/demotion decision, but she did send it to Dickinson, who

gave a copy to Bryant.    Bryant recalled that she saw the letter in

September, prior to the transfer.        However, she testified she did

not learn Rushing had written the letter until after this case was

filed.    Dickinson, who participated with Bryant in the termination

decision to the extent he approved the decision, likewise stated

that he did not know Rushing authored the letter until she filed

this lawsuit.12

     Rushing suggests that Dickinson could have known she wrote

the letter inasmuch as she put her name and return address on the

envelope; yet there is no evidence that he ever saw the envelope.

Further, she argues that Bryant, after reading the letter, easily

could have “put two and two together” to conclude that Rushing

authored the letter, and that a jury could reasonably find that


     12
          Rushing has acknowledged that under applicable Fifth
Circuit law, all but the final decisionmakers have qualified
immunity. See Sims v. City of Madisonville, 894 F.3d 632 (5th Cir.
2018) (since “public officials are subject to section 1983
liability only if their actions were objectively unreasonable in
light of clearly established law at the time of the violation” and
since inconsistency in Fifth Circuit law on whether First
Amendment liability could attach to a public official who did not
make the final employment decision was previously unresolved, then
persons other than final decisionmakers were entitled to qualified
immunity). Here, the evidence shows that although Cross came up
with the idea to transfer/demote Rushing – which she did before
Rushing sent the Call to Action letter – Bryant made the final
decision. Moreover, the decision to discharge Rushing was also
made by Bryant, with Dickinson’s approval. Thus, while all the
defendants have provided sworn testimony, by deposition and by
affidavit, that they did not learn that Rushing wrote the Call to
Action letter until after this suit was filed, the only pertinent
testimony on this issue is that of Bryant and Dickinson.

                                    21
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 22 of 28




she did so.   But even if Bryant could have, or even should have

been able to figure out that plaintiff wrote the letter, Rushing

has offered no evidence from which it could be inferred that

Bryant actually did “put two and two together” at any time before

the challenged employment decisions.      Accordingly, for the

foregoing reasons, the court concludes that defendants are

entitled to summary judgment on Rushing’s First Amendment

retaliation claim.

     Whistleblower Protection Act

     Rushing alleges she was subjected to retaliation “for

providing information to a state investigative body, and/or for

being a whistleblower”, in violation of Mississippi’s

Whistleblower Protection Act, Miss. Code Ann. § 25-9-171, et seq.

More particularly, she contends she was transferred/demoted and

then discharged in retaliation for sending the Call to Action

letter.   The Whistleblower Protection Act provides a cause of

action to one who has been “subjected to workplace reprisal or

retaliatory action” “as a result of being a whistleblower”.           Miss.

Code Ann. § 25-9-173(2); see also id.

§ 25-9-175 (providing remedies, including back pay and

reinstatement, compensatory damages, court costs and attorney’s

fees).    The Act defines “whistleblower” as “an employee who in good

faith reports an alleged improper governmental action to a state




                                    22
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 23 of 28




investigative body, initiating an investigation.”        Miss. Code. Ann.

§ 25-9-171(j).

     Defendants argue that Rushing does not qualify as a

“whistleblower” and is not entitled to the protections of the

Whistleblower Protection Act because she did not send the subject

letter to a “state investigative body”, as that term is defined in

the Act,13 and because the letter did not actually result in the

initiation of an investigation, as defendants submit is required by

the Act.   Rushing disputes defendants’ interpretation of the Act’s

requirements and insists that she fits comfortably within the

definition of whistleblower.14    But even if she were a


     13
          “State investigative body” is defined as “the Attorney
General of the State of Mississippi, the State Auditor, the
Mississippi Ethics Commission, the Joint Legislative Committee on
Performance Evaluation and Expenditure Review or any other
standing committee of the Legislature, or any district attorney of
the State of Mississippi.” Miss. Code Ann. § 25-9-171(j).
“Improper governmental action” is defined as “any action by an
employee which is undertaken in the performance of the employee's
official duties, whether or not the action is within the scope of
the employee's employment... [w]hich is in violation of any
federal or state law or regulation, is an abuse of authority,
results in substantial abuse, misuse, destruction, waste, or loss
of public funds or public resources....” Id. § 25-9-171(d)(I).
     14
          If, in order to decide defendants’ motion, it were
necessary for this court to resolve the issues of statutory
interpretation raised by the parties, this court would exercise
its prerogative to dismiss plaintiff’s claim without prejudice
pursuant to 28 U.S.C. § 1367(c), inasmuch as this court has
already determined that plaintiff’s sole federal claim should be
dismissed and also because such a dismissal would allow for
interpretation of these state statutory provisions by state
courts. See 28 U.S.C. § 1367(c)(3) (providing that district
courts may decline to exercise supplemental jurisdiction over a
claim if the claim raises a novel or complex issue of State law or

                                    23
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 24 of 28




whistleblower, as defined by the Act, she would still have to

prove, in order to secure relief, that her termination or other

adverse action taken against her was a “direct result of providing

information to a state investigative body”.        Moffett v. Miss. Dep't

of Mental Health, 507 F. App'x 427, 433 (5th Cir. 2013) (quoting

Miss. Code. Ann. § 25-9-173).     Rushing has no such proof.      As the

court has concluded supra, in the face of defendants’ evidence, she

has failed to come forward with sufficient evidence to create a

genuine issue of material fact as to any defendant’s alleged

awareness of her authorship of the letter.        Accordingly, summary

judgment will be granted on this claim.

     McArn Wrongful Discharge

     Rushing alleges in her complaint that she was terminated for

reporting a crime, specifically, Mellott’s and Dedual’s attempt to

defraud CPS by submitting a false travel voucher.        Rushing was

indisputably an at-will employee.        See Miss. Code. Ann.




the court has dismissed all claims over which it has original
jurisdiction); see also United Mine Workers v. Gibbs, 383 U.S.
715, 726 (1966) (stating that “[n]eedless decisions of state law
should be avoided both as a matter of comity and to promote
justice between the parties, by procuring for them a surer-footed
reading of applicable law.”); Garrett-Woodberry v. Miss. Bd. of
Pharmacy, No. CIVA 307CV4 DPJ-JCS, 2008 WL 872444, at *4 (S.D.
Miss. Mar. 27, 2008), aff'd, 300 F. App'x 289 (5th Cir. 2008)
(quoting Gibbs and dismissing, pursuant to § 1367(c)(3), claim for
violation of Mississippi Whistleblower Protection Act, the
relevant portions of which “[had] not been explored by Mississippi
courts”).

                                    24
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 25 of 28




§ 25-9-127(1)&(7) (providing that statutory protection for certain

state employees from dismissal “except for inefficiency or other

good cause” “shall not apply to the personnel actions of [MDCPS]”

and that “all employees of the department shall be classified as

nonstate service....”).    In general, at-will employees in

Mississippi may be terminated “for good reason, bad reason, or no

reason at all....”   Galle v. Isle of Capri Casinos, Inc., 180 So.

3d 619, 622 (Miss. 2015) (internal quotation marks and citations

omitted).   However, in McArn v. Allied Bruce-Terminix Co., Inc.,

626 So. 2d 603, 607 (Miss. 1993), the Mississippi Supreme Court

carved out a narrow public policy exception to the at-will

doctrine, holding that an employee who is discharged for refusing

to participate in an illegal act or for reporting illegal acts of

his employer to the employer or anyone else may bring an action in

tort against the employer.15

     In their motion, defendants initially argued that Rushing’s

McArn claim failed as a matter of law because her report(s) of

criminal activity related to alleged criminal activity of co-

workers, Mellott and Dedual, not of her employer, CPS.         They have

since acknowledged that this position lacks merit in light of the


     15
          Only the employer may be liable for wrongful discharge
under McArn. DeCarlo v. Bonus Stores, Inc., 989 So. 2d 351, 359
(Miss. 2008) (“the McArn-created exceptions were intended only to
impose liability on the employer and not on individual defendants
who are acting in the course and scope of their employment when
participating in the discharge giving rise to the retaliatory
discharge claim.”).

                                    25
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 26 of 28




Mississippi Supreme Court’s holding in DeCarlo v. Bonus Stores,

Inc., 989 So. 2d 351, 352 (Miss. 2008), that “a retaliatory

discharge claim for discharge in retaliation for reporting a

co-employee's illegal acts that relate to the employer's business.”

Still, defendants maintain in their rebuttal that they are entitled

to summary judgment on this claim, but for different reasons,

namely, that Rushing did not actually “discover the issue” of

Melott’s and Dedual’s fraud herself – she only saw the documents

because they were lying on the bookkeeper’s desk; and, she “did not

truly report [the alleged fraud] to a supervisor so MDCPS could

investigate and handle the episode” but instead just confronted

Dedual about it.    Neither position has merit.      First, under the

McArn exception, there is no requirement that Rushing have

“discovered the fraud” herself in order to have protection for

reporting it.16    Moreover, plaintiff did not merely confront Mellott

and Dedual; she also reported their apparent fraud to her

supervisor, Spiers, who in turn reported it to defendants Cross and

Bryant.   Mellott and Dedual were disciplined as a result.

     Nevertheless, Rushing cannot succeed on her McArn wrongful

discharge claim because the evidence, construed in the light most

favorable to her, does not support a reasonable finding that she


     16
          In any event, there is ample evidence to suggest that,
in fact, Rushing was the one who discovered the fraud. The
bookkeeper may have had possession of the fraudulent travel
voucher but that does not mean that she realized the claim was
fraudulent. Plaintiff on the other hand, clearly did.

                                    26
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 27 of 28




was terminated for reporting Mellott’s and Dedual’s alleged

criminal activity.   Rushing twice reported their alleged fraud,

first to Spiers on the same day she confronted Mellott and Dedual,

and a few months later, in her Call to Action letter.         As discussed

at length and repeatedly supra, however, Rushing has come forward

with no evidence to show that defendants (in particular Bryant or

Dickinson, who made the discharge decision), knew she had written

the anonymous letter.    And although Bryant was timely informed of

Rushing’s report of the fraud to Spiers in June 2017, a jury could

not reasonably find that Bryant terminated her employment some

eight months later for having done so.       The evidence shows that

Cross and Bryant thought disciplinary action was warranted, not

because Rushing reported Mellott’s and Dedual’s alleged fraud but

because she discussed the matter in the presence of the guardian ad

litem.   There is no evidence to suggest that CPS wanted to conceal

or cover up the alleged fraud or that anyone at CPS thought Rushing

had acted improperly or was displeased with her for having brought

their fraud to light.

     In her response brief, Rushing submits an alternative theory

in support of her wrongful discharge claim, namely, that she was

fired in violation of McArn for reporting in emails to Dickinson

that she had been the victim of the crime of retaliation.         In this

regard, Rushing points to Mississippi Code Annotated § 97-9-127(1),

which states:


                                    27
Case 3:18-cv-00511-TSL-RHW Document 78 Filed 01/13/20 Page 28 of 28




     A person commits the offense of retaliation if he
     intentionally or knowingly harms or threatens to harm
     another by any unlawful act in retaliation for anything
     lawfully done in the capacity of public servant, witness,
     prospective witness or informant.

Miss. Code. Ann. § 97-9-127.     Rushing’s communications with

Dickinson on which she purports to base this claim cannot

reasonably be construed as the report of criminal activity.           In

substance, Rushing merely complained that she felt Cross was being

unfair and “unreasonable” in refusing to allow her to supervise

employees and in not compensating her for the regional duties she

was required to perform.    This was no crime.     Rushing did mention

being tired of being “retaliated against” for “whistle blowing on

others.”   But she did not elaborate; and these vague references

cannot reasonably be said to be a report of illegal acts.         Her

claim thus fails as a matter of law.

     Conclusion

     Based on all of the foregoing, it is ordered that defendants’

motion for summary judgment is granted.

     A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

     SO ORDERED this 13th day of January, 2020.



                                 /s/ Tom S. Lee
                                 UNITED STATES DISTRICT JUDGE




                                    28
